Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered.

Detailed Action
Applicant amended independent claims 2, 14 and 18 and presented claims 2-10, 14-20, and 22-25 for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 9-10, 14-15, 17-19, and 22-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Farnham et al., Pub. No.: US 2003/0158855 (Farnham) in view of “Timeline Trees: Visualizing Sequences of Transactions in Information Hierarchies” by Burch et al., (Burch).

Claim 2.	Farnham teaches:
A computer-implemented method, comprising
generating first application usage data by monitoring interactions with one or more first graphical user interface elements of a first application of a computing device; (interaction of the user with a first, second, third, fourth, etc. computer applications such as “surfing the web…while also checking email” and “opening a software development tool, a web browser, help files, a word processor, etc.”, “a music file listened by the user (e.g., last week)”  are monitored and used for displaying related, overlapped or aligned interaction as events in a user interface as illustrated in fig. 6 for example;  ¶ 153, “context association system 100 provides access to system-wide monitoring of the user and associations between various files, people, and other information related to the user and the context”; ¶ 40, “Context association system 100 includes a relationship processing system 108 that determine one or more relationships between objects or metadata obtained by data collection system 102 or stored in computer system database”; ¶ 68, “the user was surfing the web (event) while also checking email (event)…context association system 100 could combine the use of different applications (e.g., opening a software development tool, a web browser, help files, a word processor, etc.) into a single event 608 based upon the high degree of association between the applications during that time”; ¶ 170)
generating second application usage data by monitoring interactions with one or more second graphical user interface elements of a second application of the computing device; (above description for a first application is valid for a  second, third, fourth, etc. computer applications)
 determining , from the first application usage data, a first time of a first interaction with the one or more first graphical user interface elements of the first application within a first time range; (recorded activates in a timeline shows the time, the duration of the event in any time scale/time range for any first, second, third, fourth, etc., computer interaction: ¶ 43, “a document that a user keeps open and edits of an extended period could be deemed to be of greater importance than a document that is opened for only a brief period of time…the importance factors may relate to the duration of user interactions, the frequency of interactions, the recency of interactions, as well as the immediacy of user responses, the amount of copying, duplication, and backups, and the extent objects are shared”; ¶¶ 62-63, “history manager 410, which includes a continuous, scalable, universal timeline 502 in which user computer activity history, application history, etc. are represented at a variety of levels, from atomic keystrokes to entire weeks' worth of work. The user can view, query, and manipulate the history in virtually any time scale”, ¶ 68, “the user was surfing the web (event) while also checking email (event)…context association system 100 could combine the use of different applications (e.g., opening a software development tool, a web browser, help files, a word processor, etc.) into a single event 608 based upon the high degree of association between the applications during that time”)
determining, from the first application usage data, a first duration of the first interaction with the one or more first graphical user interface elements of the first application within the first time range; (recorded activates in a timeline shows the time, the duration of the event in any time scale/time range, see above for details)
determining, from the second application usage data, a second time of a second interaction with the one or more second graphical user interface elements of the second application within the first time range; (recorded activates in a timeline shows the time, the duration of the event in any time scale/time range for any first, second, third, fourth, etc., computer interaction; see above for details) 
determining, from the second application usage data, a second duration of the second interaction with the one or more second graphical user interface elements of the second application within the first time range; and (recorded activates in a timeline shows the time, the duration of the event in any time scale/time range for any time scale/time range for any first, second, third, fourth, etc., computer interaction, see above for details)
determining, from the first application usage data, a third time of a third interaction with the one or more first graphical user interface elements of the first application within a second time range associated with a same unit of time as the first time range; (recorded activates in a timeline shows the time, the duration of the event in any time scale/time range for any time scale/time range for any first, second, third, fourth, etc., computer interaction, see above for details)
determining, from the first application usage data, a third duration of the third interaction with the one or more first graphical user interface elements of the first application within the second time range; and (recorded activates in a timeline shows the time, the duration of the event in any time scale/time range for any time scale/time range for any first, second, third, fourth, etc., computer interaction, see above for details)
displaying, on a display screen of the computing device, first content (fig. 6, 604) including representations of at least the first time and the first duration of the first interaction with the one or more first graphical user interface elements of the first application within the first time range, (fig. 6, 604, read and write email, is shown for time range 8am-5pm for a first duration of 9:30am-11:00am)
second content (fig. 6, 610) including representations of at least the third time and the third duration of the third interaction with the one or more first graphical user interface elements of the first application within the second time range, (fig. 6, associated time with 610) and third content including representations of at least the second time and the second duration of the second interaction with the one or more second graphical user interface elements of the second application within the first time range, (fig. 6, 602), the third content laterally displaced from the first and second content. (fig. 6, 602 is laterally displaced from 604 and 610) (user computer activates such as surfing the web and checking the email, meeting with someone, etc., are shown on a timeline, evidently same action such as checking email can happen several time as shown in fig. 6: ¶¶ 62, 66, “FIG. 6 is an illustration of one implementation of a one-day calendar-based deep history display 600 that is rendered in a journaling format to show what a user did in a day. Event 602 indicates that the user surfed the web, and event 604 indicates that the user read and sent email”; 68, “the user was surfing the web (event) while also checking email (event)…context association system 100 could combine the use of different applications (e.g., opening a software development tool, a web browser, help files, a word processor, etc.) into a single event 608 based upon the high degree of association between the applications during that time…The calendar basis of deep history display 600 makes it convenient for users check to see what they did in any given time span”)
determine that a fourth interaction with a fourth application occurring during the first time range is related to the first application,  the relationship between the fourth application and the first application being more than the fourth interaction occurring during the first time range; and (fig. 6, any computer interactions shown for a time range 8.00am-5.00pm are associated time wise i.e., happening in the same day or overlapping for some period of time as well as other similarities and contextual association as described for example in ¶¶  5, 45, 57, 80, 149 and 166. For example, a search for objects such as emails, docs, meetings, photos, etc., within a requested time range would return all stored objects within the time range, while a search for objects related to a specific person or a meeting within a time range would return objects related the specified person or meeting within the requested time range)
receive an input to display fourth content on the display screen with at least the first content, the second content and the third content, the fourth content including a fourth time and a fourth duration of the fourth interaction with the fourth application. (¶¶ fig. 6, 163, 167, a search for viewing activities as emails, docs, meetings, photos, etc.,  within a certain period of time shows all related objects within the requested time period in fig. 6; ¶ 57, “a search-by-relationship module that searches for data objects that are related to a selected one, such as searching for data objects related to a person (emails, docs, meetings, photos ... ), for example”; ¶ 80, “a calendar application 204 for scheduling meetings… request a search for and retrieval of documents related to a past meeting listed in the user's calendar. The request may be based upon specific criteria relating to the time of an event and its importance… Importance of or context of association with people may be based upon contact or communication history (e.g., email, instant messaging, etc.) with a selected user”)
Farnham did not specifically disclose displaying the first content aligned with the second content.
Burch specifically discloses displaying the first content aligned with the second content. (Burch, fig. 1 and sec. 3.2, wherein transactions/interactions with respect to the first application (a first content and the second content) are shown in a row/aligned while different contents belong to their own rows for the same period of transaction are shown in a column of transaction: “Each box represents one member element (equivalent to one interaction related to one of the contacts, locations, time, web of fig. 4(a) and (4b) of the instant application) of a transaction and is positioned in the same column as the other members (equivalent to contacts, locations, time, web of fig. 4(a) and (4b) of the instant application) of this transaction and in the row of the according item” (equivalent to the same item that grouped vertically in fig. 4(a) and (4b) of the instant application))
Farnham fig. 6, illustrates user computer interactions that are used for context association as disclosed for example in ¶ 154, “Context association system 100 provides a simple and fast way of automatically collecting time-based information, viewing the information, and searching the information, thereby providing access to computer-based information in a way that is much more compatible with how human memory actually works”. For example, the collected time-based information such as “surfing the web” and “checking email” are shown as events that are used for time wised association because they are overlapped events in ¶ 68 and “context association system 100 accommodates innate human memory, which works by association so that events are often remembered as happening in relationship to other events”. Farnham also illustrated grouping similar items in fig. 10 by clustering similar members based on some similar characteristics. Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied analogous references for disclosing displaying, on the display screen, second content including representations of at least the third time and the third duration of the third interaction with the one or more first graphical user interface elements of the first application within the second time range, and the fourth time and the fourth duration of the fourth interaction with the one or more second graphical user interface elements of the second application within the second time range because doing so would further increase usability of the Farnham by explicitly providing for visualization of events that are happening within a same unit of time during a period of time on a timeline as illustrated in Burch, fig. 1.

Claim 14.	A computing device, comprising: 
one or more processors; (¶ 45, computer system)
a display screen; and (fig. 4)
memory including instructions that, upon being executed by the one or more processors, cause the computing device to:
generate first application usage data by monitoring interactions with one or more first graphical user interface elements of a first application of the computing device; (interaction of the user with a first, second, third, fourth, etc. computer applications such as “surfing the web…while also checking email” and “opening a software development tool, a web browser, help files, a word processor, etc.” are monitored and used for displaying overlapped or aligned interaction as events in a user interface as illustrated in fig. 6 for example;  ¶ 35, “System activity monitor 104 may be implemented as a computer program to which other applications, or the operating system, provide information of user computer activities, such as search queries, the opening or modification of a document or other file, etc.”; ¶ 68, “the user was surfing the web (event) while also checking email (event)…context association system 100 could combine the use of different applications (e.g., opening a software development tool, a web browser, help files, a word processor, etc.) into a single event 608 based upon the high degree of association between the applications during that time”)
generate second application usage data by monitoring interactions with one or more second graphical user interface elements of a second application of the computing device; (above description for a first application is valid for a  second, third, fourth, etc. computer applications)
 determine, from the first application usage data, a first time of a first interaction with the one or more first graphical user interface elements of the first application within a first time range; (recorded activates in a timeline shows the time, the duration of the event in any time scale/time range for any first, second, third, fourth, etc., computer interaction: ¶ 43, “a document that a user keeps open and edits of an extended period could be deemed to be of greater importance than a document that is opened for only a brief period of time…the importance factors may relate to the duration of user interactions, the frequency of interactions, the recency of interactions, as well as the immediacy of user responses, the amount of copying, duplication, and backups, and the extent objects are shared”; ¶¶ 62-63, “history manager 410, which includes a continuous, scalable, universal timeline 502 in which user computer activity history, application history, etc. are represented at a variety of levels, from atomic keystrokes to entire weeks' worth of work. The user can view, query, and manipulate the history in virtually any time scale”, ¶ 68, “the user was surfing the web (event) while also checking email (event)…context association system 100 could combine the use of different applications (e.g., opening a software development tool, a web browser, help files, a word processor, etc.) into a single event 608 based upon the high degree of association between the applications during that time”)
determine, from the first application usage data, a first duration of the first interaction with the one or more first graphical user interface elements of the first application within the first time range; (recorded activates in a timeline shows the time, the duration of the event in any time scale/time range, see above for details)
determine, from the second application usage data, a second time of a second interaction with the one or more second graphical user interface elements of the second application within the first time range; (recorded activates in a timeline shows the time, the duration of the event in any time scale/time range for any first, second, third, fourth, etc., computer interaction; see above for details) 
determine, from the second application usage data, a second duration of the second interaction with the one or more second graphical user interface elements of the second application within the first time range; and (recorded activates in a timeline shows the time, the duration of the event in any time scale/time range for any time scale/time range for any first, second, third, fourth, etc., computer interaction, see above for details)
determine, from the first application usage data, a third time of a third interaction with the one or more first graphical user interface elements of the first application within a second time range associated with a same unit of time as the first time range; (recorded activates in a timeline shows the time, the duration of the event in any time scale/time range for any time scale/time range for any first, second, third, fourth, etc., computer interaction, see above for details)
determine, from the first application usage data, a third duration of the third interaction with the one or more first graphical user interface elements of the first application within the second time range; and (recorded activates in a timeline shows the time, the duration of the event in any time scale/time range for any time scale/time range for any first, second, third, fourth, etc., computer interaction, see above for details)
display, on a display screen of the computing device, first content (fig. 6, 604) including representations of at least the first time and the first duration of the first interaction with the one or more first graphical user interface elements of the first application within the first time range, (fig. 6, 604, read and write email, is shown for time range 8am-5pm for a first duration of 9:30am-11:am) second content (fig. 6, 610) including representations of at least the third time and the third duration of the third interaction with the one or more first graphical user interface elements of the first application within the second time range, (fig. 6, associated time with 610) and third content including representations of at least the second time and the second duration of the second interaction with the one or more second graphical user interface elements of the second application within the first time range, (fig. 6, 602), the third content laterally displaced from the first and second content. (fig. 6, 602 is laterally displaced from 604 and 610) (user computer activates such as surfing the web and checking the email, meeting with someone, etc., are shown on a timeline, evidently same action such as checking email can happen several time as shown in fig. 6: ¶¶ 62, 66, “FIG. 6 is an illustration of one implementation of a one-day calendar-based deep history display 600 that is rendered in a journaling format to show what a user did in a day. Event 602 indicates that the user surfed the web, and event 604 indicates that the user read and sent email”; 68, “the user was surfing the web (event) while also checking email (event)…context association system 100 could combine the use of different applications (e.g., opening a software development tool, a web browser, help files, a word processor, etc.) into a single event 608 based upon the high degree of association between the applications during that time…The calendar basis of deep history display 600 makes it convenient for users check to see what they did in any given time span”)
determine that a fourth interaction with a fourth application occurring during the first time range is related to the first application,  the relationship between the fourth application and the first application being more than the fourth interaction occurring during the first time range; and (fig. 6, any computer interactions shown for a time range 8.00am-5.00pm are associated time wise i.e., happening in the same day or overlapping for some period of time as well as other similarities and contextual association as described for example in ¶¶  5, 45, 57, 80, 149 and 166. For example, a search for objects such as emails, docs, meetings, photos, etc., within a requested time range would return all stored objects within the time range, while a search for objects related to a specific person or a meeting within a time range would return objects related the specified person or meeting within the requested time range)
receive an input to display fourth content on the display screen with at least the first content, the second content and the third content, the fourth content including a fourth time and a fourth duration of the fourth interaction with the fourth application. (¶¶ fig. 6, 163, 167, a search for viewing activities as emails, docs, meetings, photos, etc.,  within a certain period of time shows all related objects within the requested time period in fig. 6; ¶ 57, “ a search-by-relationship module that searches for data objects that are related to a selected one, such as searching for data objects related to a person (emails, docs, meetings, photos ... ), for example”; ¶ 80, “a calendar application 204 for scheduling meetings… request a search for and retrieval of documents related to a past meeting listed in the user's calendar. The request may be based upon specific criteria relating to the time of an event and its importance… Importance of or context of association with people may be based upon contact or communication history (e.g., email, instant messaging, etc.) with a selected user”)
Farnham did not specifically disclose displaying the first content aligned with the second content.
Burch specifically discloses displaying the first content aligned with the second content. (Burch, fig. 1 and sec. 3.2, wherein transactions/interactions with respect to the first application (a first content and the second content) are shown in a row/aligned while different contents belong to their own rows for the same period of transaction are shown in a column of transaction: “Each box represents one member element (equivalent to one interaction related to one of the contacts, locations, time, web of fig. 4(a) and (4b) of the instant application) of a transaction and is positioned in the same column as the other members (equivalent to contacts, locations, time, web of fig. 4(a) and (4b) of the instant application) of this transaction and in the row of the according item” (equivalent to the same item that grouped vertically in fig. 4(a) and (4b) of the instant application))
Farnham fig. 6, illustrates user computer interactions that are used for context association as disclosed for example in ¶ 154, “Context association system 100 provides a simple and fast way of automatically collecting time-based information, viewing the information, and searching the information, thereby providing access to computer-based information in a way that is much more compatible with how human memory actually works”. For example, the collected time-based information such as “surfing the web” and “checking email” are shown as events that are used for time wised association because they are overlapped events in ¶ 68 and “context association system 100 accommodates innate human memory, which works by association so that events are often remembered as happening in relationship to other events”. Farnham also illustrated grouping similar items in fig. 10 by clustering similar members based on some similar characteristics. Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied analogous references for disclosing displaying, on the display screen, second content including representations of at least the third time and the third duration of the third interaction with the one or more first graphical user interface elements of the first application within the second time range, and the fourth time and the fourth duration of the fourth interaction with the one or more second graphical user interface elements of the second application within the second time range because doing so would further increase usability of the Farnham by explicitly providing for visualization of events that are happening within a same unit of time during a period of time on a timeline as illustrated in Burch, fig. 1.

Claim 18.	A non-transitory computer-readable medium including instructions that, upon being executed by one or more processors of a computing device, cause the computing device to:
generate first application usage data by monitoring interactions with one or more first graphical user interface elements of a first application of the computing device; (interaction of the user with a first, second, third, fourth, etc. computer applications such as “surfing the web…while also checking email” and “opening a software development tool, a web browser, help files, a word processor, etc.” are monitored and used for displaying overlapped or aligned interaction as events in a user interface as illustrated in fig. 6 for example;  ¶ 35, “System activity monitor 104 may be implemented as a computer program to which other applications, or the operating system, provide information of user computer activities, such as search queries, the opening or modification of a document or other file, etc.”; ¶ 68, “the user was surfing the web (event) while also checking email (event)…context association system 100 could combine the use of different applications (e.g., opening a software development tool, a web browser, help files, a word processor, etc.) into a single event 608 based upon the high degree of association between the applications during that time”)
generate second application usage data by monitoring interactions with one or more second graphical user interface elements of a second application of the computing device; (above description for a first application is valid for a  second, third, fourth, etc. computer applications)
 determine, from the first application usage data, a first time of a first interaction with the one or more first graphical user interface elements of the first application within a first time range; (recorded activates in a timeline shows the time, the duration of the event in any time scale/time range for any first, second, third, fourth, etc., computer interaction: ¶ 43, “a document that a user keeps open and edits of an extended period could be deemed to be of greater importance than a document that is opened for only a brief period of time…the importance factors may relate to the duration of user interactions, the frequency of interactions, the recency of interactions, as well as the immediacy of user responses, the amount of copying, duplication, and backups, and the extent objects are shared”; ¶¶ 62-63, “history manager 410, which includes a continuous, scalable, universal timeline 502 in which user computer activity history, application history, etc. are represented at a variety of levels, from atomic keystrokes to entire weeks' worth of work. The user can view, query, and manipulate the history in virtually any time scale”, ¶ 68, “the user was surfing the web (event) while also checking email (event)…context association system 100 could combine the use of different applications (e.g., opening a software development tool, a web browser, help files, a word processor, etc.) into a single event 608 based upon the high degree of association between the applications during that time”)
determine, from the first application usage data, a first duration of the first interaction with the one or more first graphical user interface elements of the first application within the first time range; (recorded activates in a timeline shows the time, the duration of the event in any time scale/time range, see above for details)
determine, from the second application usage data, a second time of a second interaction with the one or more second graphical user interface elements of the second application within the first time range; (recorded activates in a timeline shows the time, the duration of the event in any time scale/time range for any first, second, third, fourth, etc., computer interaction; see above for details) 
determine, from the second application usage data, a second duration of the second interaction with the one or more second graphical user interface elements of the second application within the first time range; and (recorded activates in a timeline shows the time, the duration of the event in any time scale/time range for any time scale/time range for any first, second, third, fourth, etc., computer interaction, see above for details)
determine, from the first application usage data, a third time of a third interaction with the one or more first graphical user interface elements of the first application within a second time range associated with a same unit of time as the first time range; (recorded activates in a timeline shows the time, the duration of the event in any time scale/time range for any time scale/time range for any first, second, third, fourth, etc., computer interaction, see above for details)
determine, from the first application usage data, a third duration of the third interaction with the one or more first graphical user interface elements of the first application within the second time range; and (recorded activates in a timeline shows the time, the duration of the event in any time scale/time range for any time scale/time range for any first, second, third, fourth, etc., computer interaction, see above for details)
display, on a display screen of the computing device, first content (fig. 6, 604) including representations of at least the first time and the first duration of the first interaction with the one or more first graphical user interface elements of the first application within the first time range, (fig. 6, 604, read and write email, is shown for time range 8am-5pm for a first duration of 9:30am-11:am) second content (fig. 6, 610) including representations of at least the third time and the third duration of the third interaction with the one or more first graphical user interface elements of the first application within the second time range, (fig. 6, associated time with 610) and third content including representations of at least the second time and the second duration of the second interaction with the one or more second graphical user interface elements of the second application within the first time range, (fig. 6, 602), the third content laterally displaced from the first and second content. (fig. 6, 602 is laterally displaced from 604 and 610) (user computer activates such as surfing the web and checking the email, meeting with someone, etc., are shown on a timeline, evidently same action such as checking email can happen several time as shown in fig. 6: ¶¶ 62, 66, “FIG. 6 is an illustration of one implementation of a one-day calendar-based deep history display 600 that is rendered in a journaling format to show what a user did in a day. Event 602 indicates that the user surfed the web, and event 604 indicates that the user read and sent email”; 68, “the user was surfing the web (event) while also checking email (event)…context association system 100 could combine the use of different applications (e.g., opening a software development tool, a web browser, help files, a word processor, etc.) into a single event 608 based upon the high degree of association between the applications during that time…The calendar basis of deep history display 600 makes it convenient for users check to see what they did in any given time span”)
determine that a fourth interaction with a fourth application occurring during the first time range is related to the first application,  the relationship between the fourth application and the first application being more than the fourth interaction occurring during the first time range; and (fig. 6, any computer interactions shown for a time range 8.00am-5.00pm are associated time wise i.e., happening in the same day or overlapping for some period of time as well as other similarities and contextual association as described for example in ¶¶  5, 45, 57, 80, 149 and 166. For example, a search for objects such as emails, docs, meetings, photos, etc., within a requested time range would return all stored objects within the time range, while a search for objects related to a specific person or a meeting within a time range would return objects related the specified person or meeting within the requested time range)
receive an input to display fourth content on the display screen with at least the first content, the second content and the third content, the fourth content including a fourth time and a fourth duration of the fourth interaction with the fourth application. (¶¶ fig. 6, 163, 167, a search for viewing activities as emails, docs, meetings, photos, etc.,  within a certain period of time shows all related objects within the requested time period in fig. 6; ¶ 57, “ a search-by-relationship module that searches for data objects that are related to a selected one, such as searching for data objects related to a person (emails, docs, meetings, photos ... ), for example”; ¶ 80, “a calendar application 204 for scheduling meetings… request a search for and retrieval of documents related to a past meeting listed in the user's calendar. The request may be based upon specific criteria relating to the time of an event and its importance… Importance of or context of association with people may be based upon contact or communication history (e.g., email, instant messaging, etc.) with a selected user”)
Farnham did not specifically disclose displaying the first content aligned with the second content.
Burch specifically discloses displaying the first content aligned with the second content. (Burch, fig. 1 and sec. 3.2, wherein transactions/interactions with respect to the first application (a first content and the second content) are shown in a row/aligned while different contents belong to their own rows for the same period of transaction are shown in a column of transaction: “Each box represents one member element (equivalent to one interaction related to one of the contacts, locations, time, web of fig. 4(a) and (4b) of the instant application) of a transaction and is positioned in the same column as the other members (equivalent to contacts, locations, time, web of fig. 4(a) and (4b) of the instant application) of this transaction and in the row of the according item” (equivalent to the same item that grouped vertically in fig. 4(a) and (4b) of the instant application))
Farnham fig. 6, illustrates user computer interactions that are used for context association as disclosed for example in ¶ 154, “Context association system 100 provides a simple and fast way of automatically collecting time-based information, viewing the information, and searching the information, thereby providing access to computer-based information in a way that is much more compatible with how human memory actually works”. For example, the collected time-based information such as “surfing the web” and “checking email” are shown as events that are used for time wised association because they are overlapped events in ¶ 68 and “context association system 100 accommodates innate human memory, which works by association so that events are often remembered as happening in relationship to other events”. Farnham also illustrated grouping similar items in fig. 10 by clustering similar members based on some similar characteristics. Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied analogous references for disclosing displaying, on the display screen, second content including representations of at least the third time and the third duration of the third interaction with the one or more first graphical user interface elements of the first application within the second time range, and the fourth time and the fourth duration of the fourth interaction with the one or more second graphical user interface elements of the second application within the second time range because doing so would further increase usability of the Farnham by explicitly providing for visualization of events that are happening within a same unit of time during a period of time on a timeline as illustrated in Burch, fig. 1.

Claim 3.	The computer-implemented method of claim 2, further comprising:
receiving input corresponding to scrolling of the first content; (Farnham, a user is able to scroll a content by scrolling a time range associated with the content (first content, second content, third content, etc.) in any time scale (first time range, second time range, third time range etc.), ¶ 62, “user can view, query, and manipulate the history in virtually any time scale”; ¶ 97, “visualization…may include one or more user-operable graphical time period controls, such as controls 1112 and 1114 with which a user can select a specific time range or a time period duration, respectively…a default time period is 120 days”, ¶¶ 157, “The information visualizations give the user generalized information that relates to, and can distinguish, different days”, 163, “user interface 2200 may be rendered with different amounts of time-related information according to the period of time being displayed. The visualizations included in the multi-week overview shown in FIG. 14 could be less detailed than an overview display for a shorter period of time (e.g., one day or one week)”)
determining, from the second application usage data, a fourth time of a fourth interaction with the one or more second graphical user interface elements of the second application within the second time range; (Farnham, ¶¶ 62, 81 and 97 duration of user interactions such as “surf the web”, “read and write email”, etc., in the user computer interaction history are captured for any time range in a timeline and the “user can view, query, and manipulate the history in virtually any time scale”)
determining, from the second application usage data, a fourth duration of the fourth interaction with the one or more second graphical user interface elements of the second application within the second time range; and (Farnham, ¶¶ 62, 81 and 97 duration of user interactions such as “surf the web”, “read and write email”, etc., in the user computer interaction history are captured for the first, second, third, etc., time ranges in a timeline and the “user can view, query, and manipulate the history in virtually any time scale”)
displaying, on the display screen, fourth content including representations of at least the fourth time and the fourth duration of the fourth interaction with the one or more second graphical user interface elements of the second application within the second time range, the fourth content aligned with the third content. (Farnham, similar to content 604 and 610 in fig. 6, any content items such as 602, 606, 608 can be shown for different time and duration; Burch, fig. 1 and sec. 3.2, wherein all occurrence of transactions/interactions with respect to same item in different time are shown in a row/aligned while different content for the same period of transaction are shown in a column of transaction: “Each box represents one member element of a transaction and is positioned in the same column as the other members of this transaction and in the row of the according item”)
Claim 19 is rejected under the same rationale as claim 3. Claim 19 further recites determine a chronological order of application usage of a plurality of applications of the computing device within a second time range… which is disclosed both by Farnham, ¶ 71, in which events are recorded and displayed in chronological/sequential order: “Detailed history viewing display 700 provides a task-specific representation of a sequence of events. In the illustrated example, it is a tree of Web pages viewed with a web browser. In other contexts, detailed history viewing display 700 could be a sequence of commands and edits for a word processing document or a tree of thumbnails for a photo editing application. Detailed history viewing display 700 enables users to find items based on whatever cognitive markers they desire, thereby allowing users to access computer information based upon typically innate co-occurrence associations”; and Burch, sec. 3.2, “Timeline Trees visualize a sequence of transactions as sets of boxes, that are ordered from left to right on a diagram we refer to as a ‘timeline’-- in many applications time provides a natural order on the transactions”)
Claim 22 is rejected under the same rational as claim 3. Claim 22 further recites “a third application executing on a second computing device;…which is disclosed by Farnham, wherein multiple devices are monitored for user computer interactions, ¶ 33, “The user computer interactions may occur on a conventional desktop or laptop computer, or any other user-operated computing device such as a handheld computer, a digital cellular telephone, etc. For purposes of simplicity, these types of devices are referred to herein generally as computers. Context association system 100 may be implemented as software that is stored on and executed by one or more such computers”; ¶ 50, “the data from multiple users and their computers could be combined. For such a shared data implementation, system 100 will provide unique identifiers for the data, objects and sessions, consistent handling of to-and from-fields for communications, replication of event identifiers across computers in shared sessions, privacy, and so forth”) 
Claim 23 is rejected under the same rationale as claim 22.
Claim 25 is rejected under the same rationale as claim 22.

Claim 4.	The computer-implemented method of claim 2, further comprising:
generating third application usage data by monitoring interactions with one or more third graphical user interface elements of a third application of the computing device; receiving input corresponding to scrolling of the first content; determining, from the third application usage data, a third time of a third interaction with the one or more third graphical user interface elements of the third application within the first time range; determining, from the third application usage data, a third duration of the third interaction with the one or more third graphical user interface elements of the third application within the first time range; and displaying, on the display screen, fourth content including representations of at least the third time and the third duration of the third interaction with the one or more third graphical user interface elements of the third application within the first time range, the fourth content laterally displaced from the first, second and third content.. (This claim is rejected under the same rationale as claim 3. Usage of the same application such as surfing web or checking emails, etc., in different time range and overlapped interactions as described in claim 3 are illustrated in Farnham fig. 6  and ¶ 68, “some of the tasks (computer interactions) of FIG. 6 overlap in time. For instance, the user was surfing the web (event) while also checking email (event), two unrelated tasks. Also, context association system 100 could combine the use of different applications (e.g., opening a software development tool, a web browser, help files, a word processor, etc.) into a single event 608 based upon the high degree of association between the applications during that time”, ¶ 165. Displaying occurrence of  same contents/interactions in different time range as aligned is disclosed by Burch,  fig. 1 and sec. 3.2 wherein occurrence of the same contents/transactions are shown in the same row. 

Claim 5.	The computer-implemented method of claim 2, further comprising:
receiving input associated with displaying content associated with a unit of time that represents a shorter length of time than a previous unit of time associated with the first content; (Farnham, a shorter period of time as well as a longer period of time with respect to a first period of time is an scrolled period of time entered by a user for viewing overlapped time within which two different user computer interactions overlapped ¶ 62, “user can view, query, and manipulate the history in virtually any time scale”; ¶ 68, “some of the tasks (computer interactions) of FIG. 6 overlap in time. For instance, the user was surfing the web (event) while also checking email (event), two unrelated tasks. Also, context association system 100 could combine the use of different applications (e.g., opening a software development tool, a web browser, help files, a word processor, etc.) into a single event 608 based upon the high degree of association between the applications during that time”, ¶ 97, “visualization…may include one or more user-operable graphical time period controls, such as controls 1112 and 1114 with which a user can select a specific time range or a time period duration, respectively…a default time period is 120 days”, ¶¶ 157, “The information visualizations give the user generalized information that relates to, and can distinguish, different days”, 163, “user interface 2200 may be rendered with different amounts of time-related information according to the period of time being displayed. The visualizations included in the multi-week overview shown in FIG. 14 could be less detailed than an overview display for a shorter period of time (e.g., one day or one week)”; Burch, fig. 1 and sec. 3.2)
determining, from the first application usage data, a third time of a third interaction with the one or more first graphical user interface elements of the first application within a second time range associated with the unit of time; (Farnham, a user is able to view a content in any time scale: ¶ 97, “visualization…may include one or more user-operable graphical time period controls, such as controls 1112 and 1114 with which a user can select a specific time range or a time period duration, respectively…a default time period is 120 days”, ¶¶ 157, “The information visualizations give the user generalized information that relates to, and can distinguish, different days”, 163, “user interface 2200 may be rendered with different amounts of time-related information according to the period of time being displayed. The visualizations included in the multi-week overview shown in FIG. 14 could be less detailed than an overview display for a shorter period of time (e.g., one day or one week)”; Displaying occurrence of same contents/interactions in different time range as aligned is disclosed by Burch, fig. 1 and sec. 3.2 wherein occurrence of the same contents/transactions are shown in the same row) 
determining, from the first application usage data, a third duration of the third interaction with the one or more first graphical user interface elements of the first application within the second time range; and (Farnham, a user is able to view a content in any time scale: ¶ 97, “visualization…may include one or more user-operable graphical time period controls, such as controls 1112 and 1114 with which a user can select a specific time range or a time period duration, respectively…a default time period is 120 days”, ¶¶ 157, “The information visualizations give the user generalized information that relates to, and can distinguish, different days”, 163, “user interface 2200 may be rendered with different amounts of time-related information according to the period of time being displayed. The visualizations included in the multi-week overview shown in FIG. 14 could be less detailed than an overview display for a shorter period of time (e.g., one day or one week)”; Burch, fig. 1 and sec. 3.2)
displaying, on the display screen, fourth content including representations of at least the third time and the third duration of the third interaction with the one or more first graphical user interface elements of the first application within the second time range. (Farnham, a user is able to select certain time range for viewing user computer interactions within the time range: ¶ 62, “user can view, query, and manipulate the history in virtually any time scale”; ¶ 97, “visualization…may include one or more user-operable graphical time period controls, such as controls 1112 and 1114 with which a user can select a specific time range or a time period duration, respectively…a default time period is 120 days”, ¶¶ 157, “The information visualizations give the user generalized information that relates to, and can distinguish, different days”, 163, “user interface 2200 may be rendered with different amounts of time-related information according to the period of time being displayed. The visualizations included in the multi-week overview shown in FIG. 14 could be less detailed than an overview display for a shorter period of time (e.g., one day or one week)”; displaying occurrence of same contents/interactions in different time range as aligned is disclosed by Burch, fig. 1 and sec. 3.2 wherein occurrence of the same contents/transactions are shown in the same row. 
Claim 17 is rejected under the same rational as claim 5.

Claim 6.	The computer-implemented method of claim 5, further comprising:
determining one or more content items interacted with by the first application at within the second time range, wherein the fourth content further includes representations of the one or more content items. (Farnham, ¶ 62, “user can view, query, and manipulate the history (first content, second content, third content, etc.) in virtually any time scale”, ¶ 68, “some of the tasks (computer interactions) of FIG. 6 overlap in time. For instance, the user was surfing the web (event) while also checking email (event), two unrelated tasks. Also, context association system 100 could combine the use of different applications (e.g., opening a software development tool, a web browser, help files, a word processor, etc.) into a single event 608 based upon the high degree of association between the applications during that time”, ¶ 155, “calendar-based system user interface 2200 displays as an overview general activity levels over an extended (e.g., 5 week) period…the extended period of overview calendar user interface 2200 may alternatively be of one or more months, or any number of weeks”, ¶ 65; Burch, fig. 1 and sec. 3.2)

Claim 7.	The computer-implemented method of claim 5, wherein the input is further associated with a selection of the first application. (Farnham, ¶ 34, user is able to select “various computer objects (e.g., applications, files, communications, etc.)” for visualization; ¶ 68, “some of the tasks (computer interactions) of FIG. 6 overlap in time. For instance, the user was surfing the web (event) (a first application) while also checking email (event) (a second application), two unrelated tasks. Also, context association system 100 could combine the use of different applications (e.g., opening a software development tool, a web browser, help files, a word processor, etc.) into a single event 608 based upon the high degree of association between the applications during that time”; Burch, fig. 1 and sec. 3.2)

Claim 9.	The computer-implemented method of claim 2, further comprising:
receiving input associated with displaying content associated with a unit of time that represents a greater length of time than a previous unit of time associated with the first content; (Farnham, a shorter period of time as well as a longer period of time with respect to a first period of time is an overlapped time within which two different user computer interactions overlapped; a user is able to scroll to an interested time range to visualizes all overlapped user computer interactions: ¶ 62, “user can view, query, and manipulate the history in virtually any time scale”; ¶ 68, “some of the tasks (computer interactions) of FIG. 6 overlap in time. For instance, the user was surfing the web (event) while also checking email (event), two unrelated tasks. Also, context association system 100 could combine the use of different applications (e.g., opening a software development tool, a web browser, help files, a word processor, etc.) into a single event 608 based upon the high degree of association between the applications during that time”, ¶ 97, “visualization…may include one or more user-operable graphical time period controls, such as controls 1112 and 1114 with which a user can select a specific time range or a time period duration, respectively…a default time period is 120 days”, ¶¶ 157, “The information visualizations give the user generalized information that relates to, and can distinguish, different days”, 163, “user interface 2200 may be rendered with different amounts of time-related information according to the period of time being displayed. The visualizations included in the multi-week overview shown in FIG. 14 could be less detailed than an overview display for a shorter period of time (e.g., one day or one week)”; Burch, fig. 1 and sec. 3.2)
determining, from the first application usage data, a third time of a third interaction with the one or more first graphical user interface elements of the first application within a second time range associated with the unit of time; (Farnham, a user is able to view user computer interactions in any time scale: ¶ 97, “visualization…may include one or more user-operable graphical time period controls, such as controls 1112 and 1114 with which a user can select a specific time range or a time period duration, respectively…a default time period is 120 days”, ¶¶ 157, “The information visualizations give the user generalized information that relates to, and can distinguish, different days”, 163, “user interface 2200 may be rendered with different amounts of time-related information according to the period of time being displayed. The visualizations included in the multi-week overview shown in FIG. 14 could be less detailed than an overview display for a shorter period of time (e.g., one day or one week)” ; Burch, fig. 1 and sec. 3.2)
determining, from the first application usage data, a third duration of the third interaction with the one or more first graphical user interface elements of the first application within the second time range; and (Farnham, a user is able to view user computer interactions in any time scale: ¶ 97, “visualization…may include one or more user-operable graphical time period controls, such as controls 1112 and 1114 with which a user can select a specific time range or a time period duration, respectively…a default time period is 120 days”, ¶¶ 157, “The information visualizations give the user generalized information that relates to, and can distinguish, different days”, 163, “user interface 2200 may be rendered with different amounts of time-related information according to the period of time being displayed. The visualizations included in the multi-week overview shown in FIG. 14 could be less detailed than an overview display for a shorter period of time (e.g., one day or one week)” ; Burch, fig. 1 and sec. 3.2)
determining, from the second application usage data, a fourth time of a fourth interaction with the one or more second graphical user interface elements of the second application within the second time range; (Farnham, ¶¶ 62, 81 and 97 duration of user interactions such as “surf the web”, “read and write email”, meeting with someone, etc., in the user computer interaction history are continuous first, second, third, etc., time ranges recorded in a timeline and the “user can view, query, and manipulate the history in virtually any time scale”; Burch, fig. 1 and sec. 3.2)
displaying, on the display screen, fourth content including representations of at least the third time and the third duration of the third interaction with the one or more first graphical user interface elements of the first application within the second time range, and fifth content including representations of at least the fourth time and the fourth duration of the fourth interaction with the one or more second graphical user interface elements of the second application within the second time range. (Farnham, a user is able to select certain time range for viewing user computer interactions within the time range; furthermore, similar to content 604 and 610 in fig. 6, any content items such as 602, 606, 608 can be shown for different time and duration; ¶ 62, “user can view, query, and manipulate the history in virtually any time scale”; ¶ 97, “visualization…may include one or more user-operable graphical time period controls, such as controls 1112 and 1114 with which a user can select a specific time range or a time period duration, respectively…a default time period is 120 days”, ¶¶ 157, “The information visualizations give the user generalized information that relates to, and can distinguish, different days”, 163, “user interface 2200 may be rendered with different amounts of time-related information according to the period of time being displayed. The visualizations included in the multi-week overview shown in FIG. 14 could be less detailed than an overview display for a shorter period of time (e.g., one day or one week)”; Burch, fig. 1 and sec. 3.2)
Claim 24 is rejected under the same rationale as claim 9.

Claim 10.	The computer-implemented method of claim 9, further comprising:
generating third application usage data by monitoring interactions with one or more third graphical user interface elements of a third application of the computing device; (Farnham, user computer interactions with computer objects through various graphical user interface elements are monitored: ¶ 35, “System activity monitor 104 may be implemented as a computer program to which other applications, or the operating system, provide information of user computer activities, such as search queries, the opening or modification of a document or other file, etc.”; ¶ 68, “some of the tasks of FIG. 6 overlap in time. For instance, the user was surfing the web (event) while also checking email (event), two unrelated tasks. Also, context association system 100 could combine the use of different applications (e.g., opening a software development tool, a web browser, help files, a word processor, etc.) into a single event 608 based upon the high degree of association between the applications during that time”; ¶ 68, “In connection with the immediate past context of the document, context association system 100 could obtain from database 106 the information relating to the imbedding of the image (e.g., the embedding of the photo based upon recorded user actions and the file or network location from which the file was obtained)”; Burch, fig. 1 and sec. 3.2))
determining, from the third application usage data, a fifth time of a fifth interaction with the one or more third graphical user interface elements of the third application within the second time range; and (Farnham, recorded first, second, third, etc., activates in a timeline are associated with the time range of the activates: ¶ 43, “a document that a user keeps open and edits of an extended period could be deemed to be of greater importance than a document that is opened for only a brief period of time…the importance factors may relate to the duration of user interactions, the frequency of interactions, the recency of interactions, as well as the immediacy of user responses, the amount of copying, duplication, and backups, and the extent objects are shared”; ¶¶ 62-63, “history manager 410, which includes a continuous, scalable, universal timeline 502 in which user computer activity history, application history, etc. are represented at a variety of levels, from atomic keystrokes to entire weeks' worth of work. The user can view, query, and manipulate the history in virtually any time scale”, ¶ 68, “the user was surfing the web (event) while also checking email (event)…context association system 100 could combine the use of different applications (e.g., opening a software development tool, a web browser, help files, a word processor, etc.) into a single event 608 based upon the high degree of association between the applications during that time”; Burch, fig. 1 and sec. 3.2)
determining, from the third application usage data, a fifth duration of the fifth interaction with the one or more third graphical user interface elements of the third application within the second time range, (Farnham, recorded first, second, third, etc., activates in a timeline are associated with the time range of the activates: ¶ 43, “a document that a user keeps open and edits of an extended period could be deemed to be of greater importance than a document that is opened for only a brief period of time…the importance factors may relate to the duration of user interactions, the frequency of interactions, the recency of interactions, as well as the immediacy of user responses, the amount of copying, duplication, and backups, and the extent objects are shared”; ¶¶ 62-63, “history manager 410, which includes a continuous, scalable, universal timeline 502 in which user computer activity history, application history, etc. are represented at a variety of levels, from atomic keystrokes to entire weeks' worth of work. The user can view, query, and manipulate the history in virtually any time scale”, ¶ 68, “the user was surfing the web (event) while also checking email (event)…context association system 100 could combine the use of different applications (e.g., opening a software development tool, a web browser, help files, a word processor, etc.) into a single event 608 based upon the high degree of association between the applications during that time”; Burch, fig. 1 and sec. 3.2)
wherein the fourth content further includes representations of at least the fifth time and the fifth duration of the fifth interaction with the one or more third graphical user interface elements of the third application within the second time range. (Farnham, similar to content 604 and 610 in fig. 6, any content items such as 602, 606, 608 can be shown for different time and duration; ¶¶ 62-63, “history manager 410, which includes a continuous, scalable, universal timeline 502 in which user computer activity history, application history, etc. are represented at a variety of levels, from atomic keystrokes to entire weeks' worth of work. The user can view, query, and manipulate the history in virtually any time scale”, ¶ 68, “the user was surfing the web (event) while also checking email (event)…context association system 100 could combine the use of different applications (e.g., opening a software development tool, a web browser, help files, a word processor, etc.) into a single event 608 based upon the high degree of association between the applications during that time”; ¶ 154, “Context association system 100 provides a simple and fast way of automatically collecting time-based information, viewing the information, and searching the information, thereby providing access to computer-based information in a way that is much more compatible with how human memory actually works”; Burch, fig. 1 and sec. 3.2)

Claim 15.	The computing device of claim 14, further comprising further instructions that, upon being executed by one or more processors, further cause the computing device to:
receive input corresponding to a selection of a sorting criterion based on a respective time or a respective duration of a respective interaction with one or more respective graphical user interface elements of a plurality of applications of the computing device within the first time range; (Farnham, objects such as surfed websites, checked emails, people met in a meeting, etc. with which the user is interacted are grouped for displaying on the timeline and are sorted in various ways: (¶¶ 57, 96-97, “The time period is the range of time over which the email messages to be included are transmitted…visualization… may include one or more user-operable graphical time period controls, such as controls 1112 and 1114 with which a user can select a specific time range or a time period duration, respectively”; ¶ 116, “the contacts, groups, and clusters in the list view may be selectively sorted by name, level of similarity, etc.”, ¶¶ 96-97, “filtering may be based upon number of occurrences, roles played, and time period… People may be sorted by the number of occurrences, and the N-number of people with the greatest number of occurrences may be selected for inclusion”; Burch, fig. 1 and sec. 3.2)
 determine an order of the respective time or the respective duration of the respective interaction with the one or more respective graphical user interface elements of the plurality of applications of the computing device within the first time range that corresponds to the sorting criterion; (Farnham, sorted objects are ordered in the timeline showing overlapped events/user interactions:  ¶¶ 57, 96-97, “The time period is the range of time over which the email messages to be included are transmitted…visualization… may include one or more user-operable graphical time period controls, such as controls 1112 and 1114 with which a user can select a specific time range or a time period duration, respectively”; ¶ 116, “the contacts, groups, and clusters in the list view may be selectively sorted by name, level of similarity, etc.”, ¶¶ 96-97, “filtering may be based upon number of occurrences, roles played, and time period… People may be sorted by the number of occurrences, and the N-number of people with the greatest number of occurrences may be selected for inclusion”; ¶ 68, “the user was surfing the web (event) while also checking email (event)…context association system 100 could combine the use of different applications (e.g., opening a software development tool, a web browser, help files, a word processor, etc.) into a single event 608 based upon the high degree of association between the applications during that time”; Burch, fig. 1 and sec. 3.2)
generate third application usage data by monitoring interactions with one or more third graphical user interface elements of a first ordered application of the order; (Farnham, overlapped first, second, third, fourth, etc., interactions/tasks in first, second, third, fourth time period are shown in the same time line, ¶ 68, “some of the tasks (computer interactions) of FIG. 6 overlap in time. For instance, the user was surfing the web (event) while also checking email (event)…context association system 100 could combine the use of different applications (e.g., opening a software development tool, a web browser, help files, a word processor, etc.) into a single event 608 based upon the high degree of association between the applications during that time”; Burch, fig. 1 and sec. 3.2)
generate fourth application usage data representing application usage by monitoring interactions with one or more fourth graphical user interface elements of a second ordered application of the computing device; (Farnham, overlapped first, second, third, fourth, etc., interactions/tasks in first, second, third, fourth time period are shown in the same time line, ¶ 68, “some of the tasks (computer interactions) of FIG. 6 overlap in time. For instance, the user was surfing the web (event) while also checking email (event)…context association system 100 could combine the use of different applications (e.g., opening a software development tool, a web browser, help files, a word processor, etc.) into a single event 608 based upon the high degree of association between the applications during that time”; Burch, fig. 1 and sec. 3.2)
determine, from the third application usage data, a third time of a third interaction with the one or more third graphical user interface elements of the first ordered application within the first time range; (Farnham, overlapped first, second, third, fourth, etc., interactions/tasks in first, second, third, fourth time period are shown in the same time line, ¶ 68, “some of the tasks (computer interactions) of FIG. 6 overlap in time. For instance, the user was surfing the web (event) while also checking email (event)…context association system 100 could combine the use of different applications (e.g., opening a software development tool, a web browser, help files, a word processor, etc.) into a single event 608 based upon the high degree of association between the applications during that time”; Burch, fig. 1 and sec. 3.2)
determine, from the third application usage data, a third duration of the third interaction with the one or more third graphical user interface elements of the first ordered application within the first time range; (Farnham, overlapped first, second, third, fourth, etc., interactions/tasks in first, second, third, fourth time period are shown in the same time line, ¶ 68, “some of the tasks (computer interactions) of FIG. 6 overlap in time. For instance, the user was surfing the web (event) while also checking email (event)…context association system 100 could combine the use of different applications (e.g., opening a software development tool, a web browser, help files, a word processor, etc.) into a single event 608 based upon the high degree of association between the applications during that time”; Burch, fig. 1 and sec. 3.2))
determine, from the fourth application usage data, a fourth time of a fourth interaction with the one or more fourth graphical user interface elements of the second ordered application within the first time range; (Farnham, overlapped first, second, third, fourth, etc., interactions/tasks in first, second, third, fourth time period are shown in the same time line, ¶ 68, “some of the tasks (computer interactions) of FIG. 6 overlap in time. For instance, the user was surfing the web (event) while also checking email (event)…context association system 100 could combine the use of different applications (e.g., opening a software development tool, a web browser, help files, a word processor, etc.) into a single event 608 based upon the high degree of association between the applications during that time”; Burch, fig. 1 and sec. 3.2))
determine, from the fourth application usage data, a fourth duration of the fourth interaction with the one or more fourth graphical user interface elements of the second ordered application within the first time range; and (Farnham, overlapped first, second, third, fourth, etc., interactions/tasks in first, second, third, fourth time period are shown in the same time line, ¶ 68, “some of the tasks (computer interactions) of FIG. 6 overlap in time. For instance, the user was surfing the web (event) while also checking email (event)…context association system 100 could combine the use of different applications (e.g., opening a software development tool, a web browser, help files, a word processor, etc.) into a single event 608 based upon the high degree of association between the applications during that time”; Burch, fig. 1 and sec. 3.2)
display, on the display screen, fourth content including representations of at least the third time and the third duration of the third interaction with the one or more third graphical user interface elements of the first ordered application within the first time range, and fifth content including representations of at least the fourth time and the fourth duration of the fourth interaction with the one or more fourth graphical user interface elements of the second ordered application within the first time range, the fourth content aligned with the first and second content, and the fifth content aligned with the third content. (Farnham, sorted objects are ordered in the timeline showing overlapped tasks/events/user interactions; furthermore, similar to content 604 and 610 in fig. 6, any content items (second, third, fourth, fifth, sixth, etc., ) such as 602, 606, 608, etc., can be shown for different time and duration; ¶ 68, “some of the tasks (computer interactions) of FIG. 6 overlap in time. For instance, the user was surfing the web (event) while also checking email (event)…context association system 100 could combine the use of different applications (e.g., opening a software development tool, a web browser, help files, a word processor, etc.) into a single event 608 based upon the high degree of association between the applications during that time”; Burch, fig. 1 and sec. 3.2))

Claims 8, 16 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Farnham and Burch as applied to claims 2, 5- 7, 14 and 18 above in view of Anzures et al., Pub. No.: US 2009/0174680 (Anzures).

Claim 8.	Farnham and Burch taught the computer-implemented method of claim 7 wherein a user input into an interface is processed as a user selection (¶¶ 183-184); they did not specifically disclose wherein the input is a single gesture.
 Anzures teaches wherein the input is a single gesture. (Anzures, ¶ 9, “the user interacts with the GUI primarily through finger contacts and gestures on the touch-sensitive display”; ¶ 25, “The computer-implemented method also includes: detecting a user selection gesture on one or more of the plurality of calendar option icons, and redisplaying the flat version of the calendar application interface with information corresponding to the one or more calendar option icons upon which user selection gestures were detected”)
Using a single gesture as input into a computing device is very well known in the art and Farnham ¶ 2 discloses that “portable and hand-held computing devices, are now used for a wide variety of applications and communication formats”; therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied analogous references for disclosing wherein the input is a single gesture because doing so would further increase usability of the applied references by explicitly using a well-known functionality provided by handheld devices.

Claim 16.	Farnham teaches:
The computing device of claim 14, further comprising further instructions that, upon being executed by one or more processors, further cause the computing device to:
generate third application usage data by monitoring interactions with one or more third graphical user interface elements of a third application of the computing device; (Farnham, ¶ 68, “some of the tasks (computer interactions) of FIG. 6 overlap in time. For instance, the user was surfing the web (event) while also checking email (event), two unrelated tasks. Also, context association system 100 could combine the use of different applications (e.g., opening a software development tool, a web browser, help files, a word processor, etc.) into a single event 608 based upon the high degree of association between the applications during that time”, fig. 9 and ¶ 165)
determine, from the second application usage data, a third duration of the third interaction with the one or more first graphical user interface elements of the first application within the second time range; (Farnham, ¶¶ 62, 81 and 97 duration of user interactions such as “surf the web”, “read and write email”, etc., in the user computer interaction history are captured for the first, second, third, etc., time ranges in a timeline and the “user can view, query, and manipulate the history in virtually any time scale”)
determine, from the second application usage data, a fourth time of a fourth interaction with the one or more second graphical user interface elements of the second application within the second time range; (Farnham, ¶¶ 62, 81 and 97 duration of user interactions such as “surf the web”, “read and write email”, etc., in the user computer interaction history are captured for the first, second, third, etc., time ranges in a timeline and the “user can view, query, and manipulate the history in virtually any time scale”)
determine, from the second application usage data, a fourth duration of the fourth interaction with the one or more second graphical user interface elements of the second application within the second time range; (Farnham, ¶¶ 62, 81 and 97 duration of user interactions such as “surf the web”, “read and write email”, etc., in the user computer interaction history are captured for the first, second, third, etc., time ranges in a timeline and the “user can view, query, and manipulate the history in virtually any time scale”)
determine, from the third application usage data, a fifth time of a fifth interaction with the one or more third graphical user interface elements of the third application within the second time range; and (Farnham, ¶¶ 62, 81 and 97 duration of user interactions such as “surf the web”, “read and write email”, etc., in the user computer interaction history are captured for the first, second, third, etc., time ranges in a timeline and the “user can view, query, and manipulate the history in virtually any time scale”)
determine, from the third application usage data, a fifth duration of the fifth interaction with the one or more third graphical user interface elements of the third application within the second time range; and (Farnham, ¶¶ 62, 81 and 97 duration of user interactions such as “surf the web”, “read and write email”, etc., in the user computer interaction history are captured for the first, second, third, etc., time ranges in a timeline and the “user can view, query, and manipulate the history in virtually any time scale”)
display, on the display screen, fourth content including representations of at least the third time and the third duration of the third interaction with the one or more first graphical user interface elements of the first application within the second time range, fifth content including representations of at least the fourth time and the fourth duration of the fourth interaction with the one or more second graphical user interface elements of the second application within the second time range, and the fifth time and sixth content including representations of at least the fifth duration of the fifth interaction with the one or more third graphical user interface elements of the third application within the second time range the fourth content aligned with the first and second content, the fifth content aligned with the third content. (Farnham, stored objects are ordered in the timeline showing overlapped tasks/events/user interactions; furthermore, similar to content 604 and 610 in fig. 6, any content items (second, third, fourth, fifth, sixth, etc., ) such as 602, 606, 608, etc., can be shown for different time and duration; ¶ 68, “some of the tasks (computer interactions) of FIG. 6 overlap in time. For instance, the user was surfing the web (event) while also checking email (event)…context association system 100 could combine the use of different applications (e.g., opening a software development tool, a web browser, help files, a word processor, etc.) into a single event 608 based upon the high degree of association between the applications during that time”; displaying occurrence of  same contents/interactions in different time range as aligned is disclosed by Burch,  fig. 1 and sec. 3.2 wherein occurrence of the same contents/transactions are shown in the same row)
Farnham as modified did not specifically teach: 
receive input corresponding to a rotation of the computing device that shortens a time axis associated with the first content and lengthens an application axis associated with the first content; 
Anzures teaches receive input corresponding to a rotation of the computing device that shortens a time axis associated with the first content and lengthens an application axis associated with the first content by changing orientation of a calendar content in response to receiving input corresponding to a rotation of the computing device in ¶¶ 11-12, wherein a device displays a calendar showing a plurality of events along time dimension; the length of content/time dimension is shorten/lengthen based on orientation of the device.
Farnham ¶ 2 discloses that “portable and hand-held computing devices, are now used for a wide variety of applications and communication formats” and Farnham, fig. 9, ¶¶ 163 and 165 discloses that a user is able to shorten/lengthen the time rang and the amount of content to be displayed. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied analogous references for receive input corresponding to a rotation of the computing device that shortens a time axis associated with the first content and lengthens an application axis associated with the first content because doing so would further increase usability of the applied references by using a well-known functionality provided by handheld devices for adjusting size of displayed items to be viewed in portrait or landscape orientations.
Claim 20 is rejected under the same rationale as claim 16.

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claims have been fully considered but are not persuasive for the following reason.
Applicant argues, “any relationship illustrated in figure 6 appears to be entirely based on time” while claim 2 as amended recites “the relationship between the fourth application and the first application being more than the fourth interaction occurring during the first time range.” For at least these reasons, Farnham in view of Burch do not render claim 2 obvious, and the claim is allowable over Farnham in view of Burch.” (Remarks, p. 24.)
In response, objects’ relationships in Farnham are based on time as illustrated in Fig. 6 as well as other contextual relationships. For example, objects such as emails, docs, meetings, photos, etc. are related based on a certain time period as well as criteria such as a particular person/meeting/task; see, ¶¶  5, 45, 57, “a search-by-relationship module that searches for data objects that are related to a selected one, such as searching for data objects related to a person (emails, docs, meetings, photos ... ), for example”; ¶ 80, “a calendar application 204 for scheduling meetings… request a search for and retrieval of documents related to a past meeting listed in the user's calendar. The request may be based upon specific criteria relating to the time of an event and its importance… Importance of or context of association with people may be based upon contact or communication history (e.g., email, instant messaging, etc.) with a selected user”), 149 and 166. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159